DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s terminal disclaimer filed on December 2, 2021, the rejections of claims 1, 9-12, 17 and 19 under nonstatutory double patenting as stated in the Office Action mailed on August 2, 2021 have been withdrawn.

Reason for Allowance
Claims 1-7, 9-12 and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites forming a dummy spacer along a sidewall of the gate structure and over an end portion of the first semiconductor layer proximate to an upper surface of the fin; reshaping the first semiconductor layer by performing a first etching process, the dummy spacer shielding the end portion of the first semiconductor layer from the first etching process; and replacing the dummy spacer with a spacer after the first etching process.
Claim 17 recites the source/drain region comprising: a first semiconductor layer extending from an upper surface of the fin into the fin, wherein the first semiconductor layer is non-conformal, and a first end portion of the first semiconductor layer proximate 
Claim 21 recites a source/drain region over the fin and adjacent to the gate structure, the source/drain region comprising: a first semiconductor layer having a first end portion, a second end portion, and a middle portion, wherein the first end portion and the second end portion are proximate to an upper surface of the fin distal from the substrate, wherein the middle portion is laterally between the first end portion and the second end portion, and is closer to the substrate than the first end portion and the second end portion, wherein the first end portion is under the gate spacer and is thicker than the middle portion; and a second semiconductor layer over the first semiconductor layer.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-7, 9-12, 18-20 and 22-25 variously depend from claim 1, 17 or 21, so they are allowed for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        December 16, 2021